Citation Nr: 1241968	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  07-32 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to or aggravated by a service-connected disability or as secondary to presumed in-service herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. L. Northcutt, Counsel 



INTRODUCTION

The Veteran served on active duty from January 1966 to June 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of February 2008 and November 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2011, the Board remanded the Veteran's service connection claims for hypertension, a prostate disorder, and a psychiatric disorder.  The prostate disorder service connection had been previously denied by the Board and was the subject of September 2011 Joint Motion for Remand.  In a September 2012 rating decision, the Appeals Management Center (AMC) granted service connection for prostate and psychiatric disorders and those issues are no longer in appellate status.

The issue on appeal has been rephrased to more completely reflect the Veteran's theories of entitlement.

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As reflected in his August 2007 claim, the Veteran asserts that his hypertension is secondary to his service-connected diabetes mellitus or that it has resulted from his presumed in-service herbicide exposure while serving in the Republic of Vietnam.  

The Board previously remanded the Veteran's claim to obtain an addendum medical opinion after determining that a December 2007 VA medical opinion regarding the relationship between the Veteran's hypertension and his service-connected diabetes mellitus was insufficient, as it failed to explore a theory of aggravation.  The Board finds that the opinion obtained on remand is similarly insufficient.  While the rationale for the  proffered opinion refers to aggravation, the opinion itself addresses a theory of direct service connection, not aggravation, as it appears that the VA examiner completed the wrong portion of the Disability Benefits Questionnaire.  Therefore, as argued by the Veteran's representative, the opinion is facially insufficient, and a new opinion is required.

Additionally, there is no medical opinion of record exploring whether the Veteran's hypertension is related to his presumed in-service herbicide exposure, which is one of the Veteran's asserted theories of entitlement.  The Veteran's presumed in-service herbicide exposure has been acknowledged by VA, and the Veteran has been service-connected for diabetes mellitus based on this presumed in-service exposure.  A related medical opinion must be obtained.

Likewise, an opinion exploring a theory of direct service connection is also not of record, presumably because the Veteran was diagnosed with hypertension in 1989, many years after service.  However, the Veteran's blood pressure reading recorded on entrance to service was 120/76, and on separation from service, his blood pressure reading was recorded as 134/86, reflecting a potential in-service blood pressure elevation.  A medical opinion regarding direct service connection must also be obtained.  

Furthermore, the Veteran's representative has asserted that the Veteran's hypertension is aggravated by his recently service-connected psychiatric disorder, a panic disorder.  Indeed, the evidence of record potentially supports such a theory, as 1997, 1998, and 2000 private treatment records suggest that the Veteran's blood pressure readings become elevated in times of increased stress and anxiety.  An opinion regarding this theory of service connection must also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the VA examiner who conducted his December 2011 VA diabetes mellitus and hypertension examination, if available, or if unavailable, to a suitable replacement.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.
	     
The examiner is to provide opinions as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hypertension is related to service; related to his presumed in-service herbicide exposure; caused by either his service-connected diabetes mellitus or service-connected panic disorder; or aggravated by his service-connected diabetes mellitus or service-connected panic disorder. 

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Review the claims file to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative an appropriate period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


